UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 555 S. Flower Street, 35th Floor, Los Angeles, CA 90071 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. UTC North American Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 64.4% Capital Goods - 2.5% General Electric Co. $ Communications Equipment - 2.3% Cisco Systems, Inc. (a) Computers & Peripherals - 3.2% Hewlett Packard Co. Consumer Discretionary - 7.3% Darden Restaurants, Inc. Target Corp. The TJX Companies, Inc. The Walt Disney Co. Yum! Brands, Inc. Data Processing - 1.7% Automatic Data Processing, Inc. Electric Utilities - 0.6% Duke Energy Corp. Electronic Equipment, Instruments & Components - 0.7% Agilent Technologies, Inc. (a) Financial Services - 4.4% Bank of America Corp. Citigroup, Inc. (a) The Goldman Sachs Group, Inc. JPMorgan Chase & Co. Food & Staples Retailing - 4.8% Shoppers Drug Mart Corp. (e) Wal-Mart Stores, Inc. Health Care - 2.6% Beckman Coulter, Inc. Boston Scientific Corp. (a) Pfizer Inc. UnitedHealth Group, Inc. WellPoint Inc. (a) Hotels, Restaurants & Leisure - 3.2% McDonald's Corp. Industrial Conglomerates - 0.5% 3M Co. Insurance - 4.4% Aflac, Inc. Great-West Lifeco Inc. (e) The Progressive Corp. Internet Software & Services - 3.0% Google Inc. - Class A (a) Marine - 2.1% Diana ShippingInc. (a)(e) Metals & Mining - 0.4% Yamana Gold Inc. (e) Oil, Gas & Consumable Fuels - 8.6% Energy Transfer Partners, L.P. Petroleo Brasileiro S.A. - Petrobras - ADR (e) Plains All American Pipeline.L.P. Semiconductor - 1.0% Intel Corp. Technology - 2.2% Corning Inc. International Business Machines Corp. (IBM) Telecommunications - 1.2% American Tower Corp. - Class A (a) Thrifts & Mortgage Finance - 2.9% New York Community Bancorp, Inc. Tobacco - 3.0% Altria Group, Inc. Transportation - 1.1% Union Pacific Corp. Wireless Telecommunication Services - 0.7% Rogers Communications, Inc. - Class B (e) TOTAL COMMON STOCKS (Cost $22,027,380) EXCHANGE TRADED FUNDS - 9.6% Investment Companies - 9.6% iShares iBoxx $ Investment Grade Corporate Bond Fund (a) iShares MSCI Emerging Markets Index Market Vectors Russia ETF TOTAL EXCHANGE TRADED FUNDS (Cost $3,138,382) Principal Amount Value ASSET BACKED SECURITIES - 0.5% Continental Airlines Inc. Pass Thru Certificates Series 2000-2, 7.707%, 04/02/2021 (Acquired 07/19/2005, Cost $62,279) (c)(d)(g) FedEx Corp. 1993-A, 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES (Cost $154,643) CORPORATE BONDS - 18.5% Financial Services - 2.0% The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Insurance - 3.0% Sagicor Finance Ltd. 7.500%, 05/12/2016 (e) Metals - 2.4% Usiminas Commercial Ltd 7.250%, 01/18/2018 (Acquired Various Dates, Cost $788,262) (c)(d)(e) Oil, Gas & Consumable Fuels - 3.5% Petroldrill Four Ltd. 4.620%, 04/15/2016 Rowan Companies 5.880%, 03/15/2012 Talisman Energy, Inc. 7.750%, 06/01/2019 (e) Telecommunication Services - 2.2% Brasil Telecom S/A 9.380%, 08/18/2015 (b)(e) Tobacco - 0.9% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 3.1% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Canadian Pacific Railway Co. 7.250%, 05/15/2019 (e) Norfolk Southern Corp. 5.257%, 09/17/2014 Utilities - 1.4% Petroleum Co. Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (e) TOTAL CORPORATE BONDS (Cost $5,935,534) MORTGAGE BACKED SECURITIES - 0.7% GS Mortgage Securities Corp. II Series 2007-GG10, Class A4, 5.805%, 08/10/2045 (f) TOTAL MORTGAGE BACKED SECURITIES (Cost $181,120) SHORT TERM INVESTMENTS - 8.7% US Treasury Bills - 8.7% United States Treasury Bills 0.12%, 01/13/2011 0.13%, 02/10/2011 0.17%, 03/10/2011 0.11%, 04/07/2011 TOTAL SHORT TERM INVESTMENTS (Cost $3,042,640) Total Investments(Cost $34,479,699) - 102.4% Liabilities in Excess of Other Assets - (2.4)% TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Callable Security (c) Restricted Security. The total value of restricted securities is $921,725 (2.6% of net assets) at September 30, 2010. (d) 144A Securities (e) Foreign Issued Security (f) Variable Rate (g) Illiquid Securities The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The investments whose values are based on quoted market prices in active market, and are therefore classified within level 1, include active listed domestic equities (including rights and warrants) included listed ADRs, Exchange Traded Funds and Preferred Stocks. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2.These include, fixed income, ADRs and restricted stock securities. The following is a summary of the inputs used to value the Fund's (Portfolio's) net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Asset Backed Securities - - Common Stocks - - Corporate Bonds - - Investment Company - - Mortgage Backed Securities - - Short-Term Investments - - Other Financial Instruments* - Total** - Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) September 30, 2010 Fair Value as of 12/31/09 $ Total unrealized gain (losses) included in earnings Total realized gain (losses) included in earnings Net purchase (sales) ) Fair Value as of 09/30/10 $
